ORDER
PER CURIAM
Darren R. Mills (“Appellant”) appeals from the trial court’s judgment convicting him of two counts of statutory sodomy in the first degree, in violation of Section 566.062 (RSMo Cum. Supp. 2013). The Circuit Court of Lincoln County sentenced Appellant to consecutive sentences of life in prison, after jurors returned verdicts finding Appellant guilty of both offenses.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).